Shepabd, J. One of the appellants, Woodward, claiming to be the owner of a certain lot, contracted with his co-appellant, Wilson, to build a house thereon for him, and thereupon Wilson contracted with one Morehouse to do the mason work for the building. Morehouse then hired appellee to work as a mason on the job. Appellee not being paid, he brought suit before a justice of the peace against Wilson, Woodward and Morehouse, the owner, contractor and sub-contractor, jointly under the provisions of Sec. 37, Chap. 82, Bev. Stat., concerning liens. Subsequently the case was dismissed as to the sub-contractor, Morehouse, while the case was before the justice of the peace, and a judgment rendered against Wilson and Woodward, from which judgment appeal was taken to the Circuit Court and re-tried there, with a like result.' We will not attempt any review of the evidence appearing in the record. It is enough to say that it clearly appears from the bill of exceptions that a paper writing which the appellee in his testimony calls “ a notice,” was introduced in evidence, but there is nothing in the bill of exceptions to show what the writing was. It may, for aught that appears in the bill of exceptions, have been a bond obligatory or a promissory note by Wilson and Woodward to appellee, to pay him the sum of money for which the court below gave judgment. Calling a writing “ a notice ” does not make it such. The paper itself should have been incorporated into the bill of exceptions so that we might see it and determine its character. Rawson v. Curtis, 19 Ill. 456. To have entitled this court to look at the writing and consider it, it should have been preserved in the bill of exceptions. ¡Nothing is contained in a bill of exceptions except what is attested by the signature and seal of the . judge. The embodying of a writing in the record brought to this court under the certificate of the clerk, does not incorporate the writing into the bill of exceptions. For the correctness of these several propositions we refer to Byrne v. Clark, 31 Ill. App. 651; Harris v. Brain, 33 Ill. App. 510; Alley v. Limbert, 35 Ill. App. 592, and numerous cases therein cited. In the absence of something appearing upon which this court can see that the court below committed error, the presumption must be that the judgment below is correct. Schmidt v. Braley, 112 Ill. 48; Byrne v. Clark, 31 Ill. App. 651. Judgment affirmed.